DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mininger el al. (USPUB 2016/0170381) in view of Baarman et al. (USPUB 2011/0164471)
.


As to Claim 1, Mininger discloses a multifunctional charging station, comprising: a housing (Figure 1), a timer system (Element 110), an AC input connector (Element 120), an AC output interface (Element 118A), a DC output interface (Element 116A), a display screen (Element 106), a controller (Element 202), and a managing circuit (Element 208), wherein the controller, the managing circuit, and the alarm clock are all arranged in the housing, a top portion of the housing is provided with a plane for placing an electronic device, the luminous display screen is arranged on a side of the housing, the AC input connector, the AC output interface and the DC output interface are all arranged on a surface of the housing, an input end of the AC output interface is electrically connected with an output end of the AC input connector, the output end of the AC input connector is electrically connected with an input end of the managing circuit, an input end of the alarm clock, an input end of the luminous display screen, an input end of the controller, an input end of the DC output interface is electrically connected with an output end of the managing circuit respectively, and the input end of the alarm clock is electrically connected with the input end of the luminous display screen and an output end of the controller (Figures 1 and 2).  Mininger does not expressly disclose a wireless charging system, the wireless charging system is arranged below the plane.  Baarman disloses a wireless charging system, the wireless charging system is arranged below the plane (Paragraphs 50-51).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teachings of Baarman’s wireless charging system, and add it to the device of Mininger, in order to allow for devices to rest upon the housing and receiver charge without requiring a physical electrical contact or wire, which could be lost or damaged.  

As to Claim 2, Mininger and Baarman disclose the multifunctional charging station according to claim 1, wherein the managing circuit comprises: an AC/DC rectifier circuit, a DC/DC buck circuit and a power regulating circuit, wherein an input end of the AC/DC rectifier circuit is electrically connected with the output end of the AC input connector, an output end of the AC/DC rectifier circuit is electrically connected with an input end of the DC/DC buck circuit, an output end of the DC/DC buck circuit is electrically connected with an input end of the power regulating circuit, and the alarm clock, the luminous display screen, the controller, the DC output interface and the wireless charging system are electrically connected with an output end of the power regulating circuit respectively (Paragraph 32-35).
As to Claim 5, Mininger and Baarman disclose the multifunctional charging station according to claim 1, but do not expressly state wherein the wireless charging system is a Qi standard wireless charger.  

As to Claim 6, Mininger and Baarman disclose the multifunctional charging station according to claim 1 further comprising: a knob for regulating a brightness of the luminous display screen, wherein the knob is arranged on the surface of the housing, and the knob is electrically connected with the controller (Mininger Element 112).

As to Claim 7, Mininger and Baarman disclose the multifunctional charging station according to claim 1 further comprising: a control panel for setting the alarm clock, wherein the control panel is arranged on the surface of the housing, and the control panel is electrically connected with the controller (Mininger Figures 3+4, and Figure 1).

As to Claim 8, Mininger and Baarman disclosetThe multifunctional charging station according to claim 1, but do not expressly disclose wherein a surface of the plane is provided with an anti-skid layer.  However, the Examiner takes official notice that anti-skip layers and protection is well-known in the art, and it would be obvious to one having ordinary skill in the art at the time of this invention to use an anti-skid layer in order to prevent the device from sliding off the resting surface.

As to Claim 9, Mininger and Baarman disclose the multifunctional charging station according to claim 1, but do not expressly disclose wherein the output end of the AC input connector is provided with a fuse wire.  However, the Examiner takes official notice that fuses are well-known in the art, and it would be obvious to one having ordinary skill in the art at the time of this invention to add a fuse in order to protect the device from excess current.

As to Claim 10, Mininger and Baarman disclose the multifunctional charging station according to claim 1, but do not expressly disclose wherein a bottom surface of the housing is provided with an anti-skid sheet.  However, the Examiner takes official notice that anti-skip sheet and protection is well-known in the art, and it would be obvious to one having ordinary skill in the art at the time of this invention to use an anti-skid sheet in order to prevent the device from sliding off the resting surface.

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/Primary Examiner, Art Unit 2859